                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                             3:18-cr-00311-MOC-DCK-6

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
COLE PARKS,                            )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER is before the Court on Defendant’s pro se Motion for BOP

Recommendation. (Doc. No. 318). As an initial matter, the Court notes that it does not have

jurisdiction to order the BOP to transfer Defendant to a new facility. However, the Court has

recommended that Parks be placed in a facility that has an RDAP program and is close to his

home and family in the Pacific Northwest. The Court re-iterates that recommendation.

                                            ORDER

       IT IS, THEREFORE, RECOMENDED that Defendant should be placed in a BOP

facility offering RDAP programs and one that is close to his home and family.



                                                 Signed: September 16, 2021




     Case 3:18-cr-00311-MOC-DCK Document 333 Filed 09/16/21 Page 1 of 2
Case 3:18-cr-00311-MOC-DCK Document 333 Filed 09/16/21 Page 2 of 2
